Opinión disidente del
Juez Asociado Señor Díaz Cruz.
Al obrero demandante le cayó tierra en un ojo en el curso de su trabajo el día 8 febrero, 1979. Se lavó y continuó la labor, mas como el ojo le siguiera molestando acudió por iniciativa propia al dispensario de emergencia del Hospital del Maestro donde le atendió el oftalmólogo demandado doctor Maestre. Por un mes —de 8 febrero a 7 marzo, 1979— se trató con dicho médico de práctica privada y como no mejorara, éste lo refirió al Fondo del Seguro del Estado, en cuyo hospital le informaron en marzo de 1979 que perdería el ojo por no haberse descubierto a tiempo un hongo causante de la infección. A dicho diagnóstico siguió la pérdida del ojo derecho afectado por enucleación qui-rúrgica. El Fondo del Seguro del Estado aceptó el accidente como compensable y otorgó la compensación que corres-pondía a la incapacidad parcial permanente antes dicha. Con conocimiento del daño por supuesta negligencia del médico privado desde marzo de 1979, no es hasta el 20 noviembre, 1980 —transcurridos un año y 8 meses— que radicó la demanda contra el peticionario doctor Maestre. La defensa de prescripción opuesta por éste fue desestimada en instancia al decidir que por ser la acción una contra tercero causante del daño bajo el Art. 31 (1) de la Ley de Compensa-ciones por Accidentes del Trabajo, 11 L.P.R.A. see. 32, el término para reclamar no corre hasta pasados los 90 días siguientes a la fecha en que fuere firme y ejecutoria la decisión administrativa durante los cuales tiene prioridad *400el Administrador del Fondo para promover la acción sub-rogatoria.
No fue éste caso de emergencia en que podía el obrero prescindir de la asistencia o servicio médico provisto por el Fondo. El obrero no fue “referido” al oftalmólogo de práctica privada, sino que aquél lo escogió libremente para que le tratara. Su iniciativa le expuso a perder toda com-pensación, pues la Ley dispone esa sanción para el lesionado que no se presentare al médico del Asegurador dentro de los cinco (5) días laborables después de la ocurrencia del acci-dente. Art. 5 (11 L.P.R.A. see. 6). Esto explica por qué el Fondo no se subrogara —a pesar del apreciable costo de servicios médicos y compensación— al no considerar al médico demandado como tercero responsable del daño, den-tro del concepto del citado Art. 31.
Consecuentemente, la que tenía el obrero lesionado era una acción bajo el Art. 1802 C.C. que debió ejercitar dentro del año de conocido el daño, que le fue informado como hemos dicho en marzo de 1979 en el Hospital Industrial. Como el Fondo no tenía derecho a subrogarse y demandar, el obrero no venía obligado a esperar que transcurrieran 90 días desde que la decisión administrativa fuera firme y eje-cutoria, de lo que resulta que su demanda presentada el 20 noviembre, 1980 es tardía, y su causa de acción está pres-crita.
La intervención del médico demandado no puede con-siderarse como parte del accidente del trabajo que por defi-nición expresa en el Art. 2 (11 L.P.R.A. see. 2), lo limita a aquella lesión, incapacidad o muerte “que [provenga] de cualquier acto o función inherente [al] trabajo o empleo y que [ocurra] en el curso de éste, y como consecuencia del mismo o por enfermedades o muertes derivadas de la ocu-pación ...”.
Se extiende compensación de accidente laboral al agra-vamiento de una previa condición, mas no hemos encon-trado precedente o criterio en las autoridades que atribuya *401condición de tercero responsable a un médico de práctica privada cuyos servicios solicita el lesionado y que por su intervención produce una agravación post-accidente.
En ausencia de legislación especial como la de Puerto Rico, 26 L.P.R.A. see. 4101 y ss., se ha sostenido que un médico que agrava negligentemente la lesión producida por el accidente es tercera parte responsable sólo cuando presta servicios dentro del sistema de seguro especial para obre-ros, esto es, cuando es médico provisto por el Asegurador. 2A Larson’s Workmen’s Compensation Law, Secs. 72.60-72.65(e), págs. 14-196-14-224; 3 Schneider’s Workmen’s Compensation (Text), Secs. 841, 842(b), págs. 209, 212; Blair, Reference Guide to Workmen’s Compensation Law, Sec. 24:10, pág. 24-35. Estas mismas autoridades ofrecen un criterio en decadencia (seguido en algunas decisiones) al efecto de que el médico del sistema es un co-empleado del patrono, y por tanto, inmune a la acción de daños.
Hancock v. Halliday, 150 P.2d 137 (1944), una extensa decisión de Idaho que recoge los criterios de responsabi-lidad bajo un estatuto similar al nuestro, en la que descansa la opinión como autoridad, (2) es adverso a la norma pro-puesta en varios aspectos esenciales: 1) Al igual que Larson, Schneider y Blair considera al médico tercera persona responsable por su mala práctica que agrava el accidente, si es médico bajo contrato con el asegurador. (El aquí recu-rrente no era tal, y sí un médico de práctica privada esco-gido por el lesionado.) 2) Rechaza la proposición de que el médico sea absuelto por no ser propiamente el tercero responsable que contempla el estatuto, pero deja la acción por negligencia enteramente en manos del perjudicado, quien deberá ejercitarla sin más restricción que la impues-ta por el Derecho civil común. (El lesionado Whitmarsh no estaba cohibido por el período de espera que nuestro esta-tuto provee para iniciar la acción subrogatoria.) 3) Hancock *402sostiene que si la compensación concedida al obrero incluye el daño sufrido como consecuencia de la negligencia del médico —privado o bajo contrato— el asegurador puede recuperar del médico lo pagado al obrero, no para beneficio de éste, que ya está pagado, sino para resarcirse de su ero-gación, y advierte que en tal caso el obrero ninguna acción tendría contra el médico pues conllevaría un doble pago por éste. (En el caso de autos el daño original fue insignificante, y prácticamente toda la compensación concedida por pérdida del ojo está vinculada a la negligencia del médico. Hancock considera que en tales circunstancias, el obrero que reclamó y recibió del asegurador compensación por el daño originado en mala práctica médica eligió el remedio y está impedido de gestionar doble indemnización, aun cuando estuviere dentro del término prescriptivo para accionar.) Esta conclusión de Hancock en que busca apoyo la opinión de mayoría —si bien disocia y separa correcta-mente las dos causas de daño— es particularmente opresiva para el trabajador lesionado que usualmente no tiene medio de separar o identificar los distintos conceptos de resarci-miento en la compensación que le otorga el Fondo. Es de mayor justicia acoger la demanda del lesionado, si está en tiempo y de prosperar la acción por cuantía mayor a la ya pagada por el asegurador, restituir a éste la porción determinable de compensación por negligencia médica, a cuyos fines tendría el Asegurador derecho a intervenir en la acción civil personal del compensado contra su médico. Cf. Vélez Sánchez v. Comisión Industrial, 107 D.P.R. 797, 803 (1978).
La causa de acción del demandante contra su médico prescribió —cuanto más tarde— el 16 marzo, 1980 día en que se cumplió el año de enucleación (3) por cirugía de su ojo *403derecho, evento que del modo más convincente hubo de llevar a su ánimo y conocimiento la realidad del daño sufrido y que él atribuye a negligencia del médico.
Procede la moción para desestimar formulada por el médico y cuya denegatoria por la sala de instancia motivó nuestra orden para mostrar causa.
La acción de daño por negligencia del médico (malpractice) en el aspecto de término para su ejercicio está regulada no por el Art. 1868(2) C.C., sino por ley especial titulada Ley de Profesionales en el Cuidado de Salud, Núm. 74 de 30 mayo, 1976 inserta en el Código de Seguros, 26 L.P.R.A. see. 4101 y ss., que en su Art. 41.090 ordena:

Términos de prescripción

(1) Los términos de prescripción contenidos en esta sección serán los únicos aplicables a las acciones de daños por culpa o negligencia (malpractice) que se inicien contra profesionales en el cuidado de salud e instituciones para el cuidado de salud.
La acción por alegados daños por culpa o negligencia (malpractice) comenzará, independientemente de lo dispuesto en otra ley, dentro de un año a partir de la fecha en que ocurrió el daño que dio lugar a la acción, o dentro de un año desde el momento en que el daño fue descubierto o debió haber sido des-cubierto con la debida diligencia. En ningún caso se podrá iniciar la acción más tarde de dos años, desde la fecha en que ocurrió el daño que dio lugar a la causa de acción. (Énfasis nuestro.)
El transcrito texto no deja dudas de que su norma ocupa, con exclusión de toda otra, la regulación del término prescriptive en acciones por negligencia médica.
El escaso debate que ha merecido esta cuestión entre comentaristas y tribunales norteamericanos, como hemos visto ha sido adjudicado por legislación en Puerto Rico. Pre-senta este caso dos relaciones o escenarios completamente *404aislados e identificados aparte: el contrato privado de servi-cios médicos entre el lesionado y el oftalmólogo recurrente; y el seguro obligatorio que cubre los accidentes laborales. El simple hecho de que el obrero, en vez de reclamar en el término de cinco días los servicios médicos del Fondo del Seguro del Estado, optara por tratarse con un médico de práctica privada, no ingresa a éste automáticamente en la órbita del seguro compulsorio, ni puede de ningún otro modo privarle de sus derechos bajo el estatuto de prescrip-ción que con claridad extrema ordena que independiente-mente de lo dispuesto en otra ley (4) la acción de daños comenzará dentro de un año a partir de la fecha en que el daño fue descubierto o debió haber sido descubierto con la debida diligencia. 26 L.P.R.A. see. 4109(1). Esa protección del estatuto especial de prescripción de la acción por negli-gencia contra el médico no desaparece por la simple magia del contacto con un caso de accidente del trabajo, ni puede el derecho del recurrente a la seguridad y certeza que le brinda la ley especial, sucumbir y encontrarse de pronto envuelto por succión en un orden de seguro compulsorio establecido no para médicos en la práctica privada sino para empleados que se lesionan en el curso de su trabajo. Según la ponencia, el médico de práctica privada, para pre-servar su estatuto de prescripción, deberá negar sus servi-cios a un obrero que los solicita en circunstancias de emer-gencia. Un anacrónico y lastimoso regreso a la figura del intocable hindú que nadie quería tener cerca.
La insistencia de la mayoría en convertir al médico pri-vado en parte del accidente porque no rechazó a quien a él vino en busca de alivio, hay que tomarla como imponiendo al médico particular la obligación de rechazar y alejar de sí al obrero que solicita sus servicios, como único modo de pre-servar el estatuto de prescripción del médico.
*405La posición de la mayoría reclama apoyo, no en Larson, Schneider y Blair, citados en la opinión disidente, sino en unas decisiones de cortes locales norteamericanas que no sabemos qué estatutos interpretan ni se expresa razón para su discrepancia con las autoridades citadas. Insisto en que debemos guiarnos por nuestros propios razonamientos, por el vigor intelectual nativo, con prioridad a expresiones de oscuro origen. Reiteramos que la prescripción en los casos de negligencia médica se rije por Ley de 1976 que con len-guaje explícito desplaza la de Compensaciones a Obreros, tanto por razón de cronología como por su naturaleza de ley especial. Y con ser esta premisa tan ineluctable y final, no dudo que algún magistrado de las Rocallosas o Apalaches cuya jurisdicción tiene un ordenamiento legal distinto, diga lo contrario. Yo prefiero descansar en los recursos propios aplicados al estado de derecho conocido.
Toda vez que estamos en conocimiento de todos los hechos del caso, especialmente de que no hubo “referido” por el patrono ni por el Fondo al médico privado, y sí selec-ción de éste como su médico particular, (extremo crítico aseverado por el propio actor a la pág. 2 de su demanda; y vuelto a admitir a la pág. 7 de su escrito-contestación a orden para mostrar causa) no hay necesidad de ulterior depuración de hechos relevantes. Procede seguir el curso intimado en nuestra orden para mostrar causa, anular la resolución de instancia, y desestimar la demanda por razón de prescripción.
La acción tardía debe ser desestimada no sólo por la inercia e inactividad del demandante, sino porque la pres-cripción es parte de la protección de ley y del debido proceso que corresponde al médico demandado bajo el esta-tuto especial citado.
Con estos antecedentes y fundamentos, consistente con el criterio intimado en la orden para mostrar causa, expediría el auto y desestimaría la demanda.

 Ordena el Art. 31: “En los casos en que la lesión, enfermedad [ocupacional] o la muerte que dan derecho de compensación al obrero, empleado o sus beneficia-rios, de acuerdo con este Capítulo, le hubiere provenido bajo circunstancias que hicieren responsable a tercero de tal lesión, enfermedad o muerte, el obrero o empleado lesionado o sus beneficiarios podrán reclamar y obtener daños y perjui-cios del tercero responsable de dicha lesión, enfermedad o muerte dentro del año subsiguiente a la fecha en que fuere firme la resolución del caso por el Adminis-trador del Fondo del Seguro del Estado, y éste podrá subrogarse en los derechos del obrero, empleado o sus beneficiarios para entablar la misma acción....”


 La sentencia descarta a Larson, Schneider y Blair aquí citados.


 Con igual fundamento podría sostenerse la fecha anterior de 7 marzo, 1980 como final del plazo para accionar, pues el demandante Whitmarsh admitió en deposición tener conocimiento del daño desde el 7 marzo, 1979 en que el doctor Velasco, del Hospital Industrial le dijo que la condición del ojo se debía a que no *403había recibido tratamiento adecuado, deficiencia que se intentó corregir —sin éxito— mediante un trasplante de córnea el 15 marzo, 1979.


 Recuérdese que la citada Ley de Responsabilidad Profesional Médico-Hos-pitalaria ordena que sus términos de prescripción serán los únicos aplicables a las acciones por negligencia contra médicos.